DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2021 has been entered.
This office action is responsive to the amendment filed on 05/05/2021. As directed by the amendment: claims 1, 4, and 9 have been amended.  Thus, claims 1 and 4 – 20 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see page 6, filed 05/05/2021, with respect to the claim objections have been fully considered and are persuasive. The amendment of claim 4 to depend from claim 1 has overcome the objection.  The objection of claim 4 has been withdrawn. 
Applicant’s arguments, see page 6, filed 05/05/2021, with respect to the 112(b) rejections have been fully considered and are persuasive. The amendment of the claims to correct the antecedent issues and clarity issues have over the rejection. The 112(b) rejections of claims 1, and 4 – 20 have been withdrawn. 
Applicant's arguments filed 05/05/2021 have been fully considered but they are not persuasive. In regards to the applicant’s arguments against the USC 103 objection, the Office respectfully disagrees . 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically the combination of Levin and Sennett would teach “wherein spacing between the first set and the second is substantially the same as the spacing between two adjacent cuts of the first set of the plurality of cuts” as the plurality of cuts of Levin is distinguished as a first set and a second set of cuts with the gaps between the adjacent cuts and the space between the two sets being the same and is then modification from Sennett to have the second set is rotated 90°. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


In claims 1 and 9, the amended claim language as follows: “wherein spacing between the first set and the second set is substantially the same as the spacing between two adjacent cuts of the first set of the plurality of cuts” is not supported by the originally filed application. Specifically, the specification does not state “wherein spacing between the first set and the second set is substantially the same as the spacing between two adjacent cuts of the first set of the plurality of cuts” and the drawings cannot be relied upon alone to shop specific dimensions. Therefore, this limitation is considered new matter. Appropriate correction is required. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the claim limitation “a plurality of cuts along a cut portion” in ll 15 renders the claim indefinite because it is unclear if these cuts are the same as the ones in ll 6 and 7, or different 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al (US 20130158567 A1), herein referenced to as “Levin” in view of Sennett (US 20050216018 A1), herein referenced to as “Sennett”.
In regards to claim 1, Levin discloses: an articulating suture hook 100 (see Figs. 1A – 1B and Figs. 9A – 9B, [0048], ll 1 – 4), comprising: a handle 102 (see Figs. 1A – 1B, [0048], ll 4 – 8) having a proximal and distal end; a stiffening tube 103 (see Figs. 1A – 1B, [0048], ll 4 – 8) fixed to the distal end of the handle and extending distally from the handle; a flexible outer tube 104 (see Figs. 1A – 1B and 9A – 9B, [0050], 1 – 4) fixed to the stiffening tube and extending distally therefrom, wherein the flexible outer tube 104 includes a first set of a plurality of cuts (see annotated Fig. 9A below) arranged in a first (see annotated Fig. 9A below) following the first set of the plurality of cuts arranged in a first pattern, wherein the second set is arranged in a second pattern similar to the first pattern (see annotated Fig. 9A below, as can be seen that the two patterns are similar but are not axially offset) and wherein the spacing between the first set and the second set appears to be the same (see annotated Fig. 9A below); wherein in a first configuration, the flexible outer tube extends parallel to or in alignment with the stiffening tube (see Figs. 1A and 9A); a plurality of cuts 913 (see Figs. 9A – 9B, [0080], ll 5 – 8) positioned along a cut portion of the flexible outer tube; wherein in a second configuration, the flexible outer tube is curved at the cut portion (see Figs. 1B and 9B). Levin does not explicitly disclose: and wherein the first pattern is axially offset from the second pattern, and wherein spacing between the first set and the second set is substantially the same as the spacing between two adjacent cuts of the first set of the plurality of cuts. 

    PNG
    media_image1.png
    612
    855
    media_image1.png
    Greyscale

300 (see Figs. 9 – 10) wherein the flexible outer tube 300 includes a first set 304 (see Figs. 9 – 10, [0031]) of the plurality of cuts arranged in a first pattern (the first set cuts are arranged in a linear pattern of repeating cuts), a second set 306 (see Figs. 9 – 10, [0031]) of the plurality of cuts following the first set 304 of the plurality of cuts arranged in a first pattern, wherein the second set 306 is arranged in a second pattern (the second set of cuts are arrange in a linear pattern of repeating cuts, angled in comparison to the first set of cuts but still in the same shape of cut) substantially similar to the first pattern and furthermore teaches: and wherein the first pattern is axially offset from the second pattern (the first pattern is offset by angle to the second pattern).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levin to incorporate the teachings of Sennett and have a flexible outer tube with a first set of plurality of cuts arranged in a first pattern, a second set of a plurality of cuts following the first set of a plurality of cuts, the second set in a second pattern substantially similar to the first pattern and the first pattern is axially offset from the second pattern. Motivation for such can be found in Sennett as these cuts allow the outer tube to curve in more than one plane simultaneously (see [0031]). 
The combination of Levin and Sennett teaches: the spacing between the first pattern and the second set appears to be the same as the spacing between two adjacent cuts of the first set of the plurality of cuts. However, the combination of Levin and Sennett does not explicitly teach: wherein spacing between the first set and the second set is substantially the same as the spacing between two adjacent cuts of the first set of the plurality of cuts.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the combination device of Levin and Sennett to have wherein spacing between the first set and the second set is substantially the same as the spacing between two adjacent  has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the combination device of Levin and Sennett would not operate differently with wherein spacing between the first set and the second set is substantially the same as the spacing between two adjacent cuts of the first set of the plurality of cuts. Further, applicant places no criticality on the range claimed, as this spacing is not noted within the specification. 
In regards to claim 4, the combination of Levin and Sennett teach: the suture hook, see 103 rejection above for claim 1. Sennett further teaches: wherein the first set 304 is offset by an angle of 90 degrees from the second set 306 (see [0031], 306 is circumferentially positioned 90 degree out of alignment with the notches 304).
	In regards to claim 8, the combination of Levin and Sennett teach: the suture hook of claim 1, see 103 rejection above. Levin further discloses: wherein the outer tube is connected to a sharp distal tip 304 (see Fig. 3C – 3D, [0056], ll 5 – 7). 
Claims 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Levin in view of Sennett as applied to claim 1 above, and further in view of Salahieh et al (US 20120277730 A1), herein referenced to as “Salahieh”.
In regards to claim 5, 6 and 7 the combination of Levin and Sennett teach: the suture hook of claim 1, see 103 rejection above. The combination of Levin and Sennett fail to teach: wherein a cut of the first set of the plurality of cuts has a first depth and a cut of the second set of the plurality of cuts has a second depth relative to a central longitudinal axis extending through the flexible outer tube, 
However, Salahieh, in the same field of art, teaches a steerable delivery sheath or tube 290 (see Figs. 16a – 16b) that is designed to be bendable to properly reach a target destination within a patient during surgeries, operated by a handle 602 (see Fig. 16) with a plurality of two different patterns of cuts 292 and 306 (see Figs. 15 – 16c). Salahieh teaches: wherein a cut of the first set 292 (see Figs. 15 – 16c, [0107], ll 1 – 14) of the plurality of cuts has a first depth and a cut of the second set 306 (see Figs. 15 – 16c, [0107], ll 20 – 28) of the plurality of cuts has a second depth relative to a central longitudinal axis extending through the flexible outer tube. Salahieh further teaches: wherein the first depth is larger than the second depth, as shown by Figs. 15 – 16c, and referenced in [0107], that the first cut of the first pattern 292 extends almost around all the way around the tubular member while 306, the second cut of the second pattern does not. Additionally Salahieh teaches: wherein the first depth extends past the central longitudinal axis and the second depth is short of the central longitudinal axis, as shown by Figs. 15 – 16c, and referenced in [0107], the first cut 292 extends throughout most of the tubular structure, particularly shown in Fig. 16b, would extend past the central longitudinal axis while 306 the second cut falls short of the central longitudinal axis. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levin to incorporate the teachings of Salahieh and have a suture hook with two patterns of cuts in which the first pattern cut is deeper than the second and the first cut depth extends past the central longitudinal axis and the second depth is short of the central longitudinal axis. Motivation for such can be found in Salahieh in that second pattern cuts are considered stress relief slots that provide stress relief for the structure during bending, see [0107] of Salahieh. 
Claims 9 – 12, 17 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Levin in view of Sennett and Oren et al (US 9226747), herein referenced to as “Oren”.
100 (see Figs. 1A – 1B, [0048], ll 1 – 4), comprising: a handle 102 (see Figs. 1A – 1B, [0048], ll 4 – 8) having a proximal and distal end; a cannulated stiffening tube 103 (see Figs. 1A – 1B, [0048], ll 4 – 8) fixed to the distal end of the handle and extending distally from the handle; a flexible cannulated outer tube 104 and 101 (see Figs. 1A – 1B and 9A – 9B, [0050], 1 – 4) fixed to the stiffening tube 103 and extending distally therefrom; a flexible cannulated inner tube 302 (see Figs. 3A – 3F, [0055] – [0056]) slidably attached to the flexible cannulated outer tube 104 and 101, the flexible cannulated inner tube 302 having a distal tip 304 (see Figs. 3A – 3F, [0056]); a plurality of cuts positioned along a cut portion of the flexible outer tube 913 (see Figs. 9A – 9B, [0080], ll 5 – 8) a first set of the plurality of cuts (see annotated Fig. 9A below claim 1) arranged in a first pattern, a second of the plurality of cuts (see annotated Fig. 9A below claim 1) following the first set of the plurality of cuts arranged in a first pattern, wherein the second set is arranged in a second pattern similar to the first pattern (see annotated Fig. 9A below claim 1, as can be seen that the two patterns are similar but are not axially offset) and wherein the spacing between the first set and the second set appears to be the same (see annotated Fig. 9A below claim 1); wherein in a first configuration, the flexible cannulated outer tube extends parallel to or in alignment with the cannulated stiffening tube (see Figs. 1A and 9A); wherein in a second configuration, the flexible cannulated outer tube is curved at the cut portion (see Figs. 1B and 9B). Levin does not teach: a cannulated handle, a first set of the plurality of cuts arranged in a first pattern; a second set of the plurality of cuts following the first set of the plurality of cuts arranged in a first pattern, wherein the second set is arranged in a second pattern substantially similar to the first pattern, and wherein the first pattern is axially offset from the second pattern. 
However, Sennett in a similar field of art teaches a similar bendable device with a flexible outer tube 300 (see Figs. 9 – 10), wherein the flexible outer tube 300 includes a first set 304 (see Figs. 9 – 10, [0031]) of the plurality of cuts arranged in a first pattern (the first set cuts are arranged in a linear pattern of repeating cuts), a second set 306 (see Figs. 9 – 10, [0031]) of the plurality of cuts following the first set 304 of the plurality of cuts arranged in a first pattern, wherein the second set 306 is arranged in a second pattern (the second set of cuts are arrange in a linear pattern of repeating cuts, angled in comparison to the first set of cuts but still in the same shape of cut) substantially similar to the first pattern and furthermore teaches: and wherein the first pattern is axially offset from the second pattern (the first pattern is axially more proximal in comparison to the second pattern). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levin to incorporate the teachings of Sennett and have a flexible outer tube with a first set of plurality of cuts arranged in a first pattern, a second set of a plurality of cuts following the first set of a plurality of cuts, the second set in a second pattern substantially similar to the first pattern and the first pattern is axially offset from the second pattern. Motivation for such can be found in Sennett as these cuts allow the outer tube to curve in more than one plane simultaneously (see [0031]). 
The combination of Levin and Sennett teaches: the spacing between the first pattern and the second set appears to be the same as two adjacent cuts of the first set of the plurality of cuts. However, the combination of Levin and Sennett does not explicitly teach: wherein spacing between the first set and the second set is substantially the same as the spacing between two adjacent cuts of the first set of the plurality of cuts.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the combination device of Levin and Sennett to have wherein spacing between the first set and the second set is substantially the same as the spacing between two adjacent cuts of the first set of the plurality of cuts since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, 
Levin and Sennett are silent in regards to a cannulated handle. 
However, Oren in a similar field of invention teaches a surgical device 2 (see Figs. 1 – 2) for manipulating sutures in arthroscopic surgeries, a flexible cannulated outer tube 20 (see Figs. 1 – 2). Oren further teaches a cannulated handle 2 (see Figs. 1 – 5, col. 3, ll 8 – 17), as can be seen particularly in Fig. 4, that the handle is hollow, therefore hollow in order to facilitate the dispensing and distal movement of suture. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Levin and Sennett to incorporate the teachings of Oren and have an articulating suture hook with cannulated handle. Motivation for such can be found in Oren, as the purpose of this device is to dispense suture into tissue (Oren, Col. 4, ll 31 – 33) by allowing suture to be loaded and fed through the proximal portion of the handle therefore adding a method to load suture.  
In regards to claim 10 and 11, the combination of Levin, Sennett, and Oren teach: the suture hook of claim 9, see 103 rejection above. Sennett further teaches: wherein each cut of the first set 304 is offset by an angle (see Figs. 9 – 10, [0031]) from each cut of the second set 306, wherein the angle is 90 degrees (see [0031], 306 is circumferentially positioned 90 degree out of alignment with the notches 304).
304 of the plurality of cuts has a first depth (see Figs. 9 – 10, the cut goes through the tube) and a cut of the second set 306 of the plurality of cuts has a second depth (see Figs. 9 – 10, the cut goes through the tube) relative to a central longitudinal axis (see Figs. 9 – 10, defined by the center point of the tube) extending through the flexible outer tube 300.
	In regards to claim 17, the combination of Levin, Sennett, and Oren teach: the suture hook of claim 9, see 103 rejection above. Oren further teaches: further comprising a suture 30 (Oren, see Fig. 4, col. 3, ll 17 – 25) extending through the handle, the flexible cannulated outer tube, and flexible cannulated inner tube, and extending distally out from the distal tip. In this case 30 is a wire for carrying the suture in Oren, thus also showing the path the suture itself would take through the device of Oren. In addition based on the earlier combination of Levin, Sennett and Oren, this would also mean that the suture would be carried through not only the handle but also through the flexible cannulated outer tube, inner tube, and extend out of the distal tip. 
	In regards to claim 18, the combination of Levin, Sennett, and Oren teach: the suture hook of claim 17, see 103 rejection above. Oren further teaches: further comprising a suture advancing mechanism 15 (Oren, see Figs. 1 – 4, col. 3, ll 34 – 44) operably attached to the handle, such that actuation of the suture advancing mechanism moves the suture through the handle and distally out of the distal tip. 
The language, "…such that actuation of the suture advancing mechanism moves the suture through the handle and distally out of the distal tip," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Oren 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Levin and Sennett to incorporate the teachings of Oren and have a suture hook with a suture advancing mechanism to move suture through the handle and distally out of the tip. Motivation for such can be found in Oren as this feature would allow a surgeon to advance or retract a suture by utilizing only their thumb of the one hand that is one the device (see col. 1, ll 64 – 67, col. 2, ll 1 – 4).
In regards to claim 20, the combination of Levin, Sennett, and Oren teach: the suture hook of claim 9, see 103 rejection above. Oren further teaches: further comprising grooves 12 (Oren, Fig. 1, col. 3, ll 26 – 33) positioned along at least a portion of the handle. As seen in Fig. 1 of Oren, there are grooves along the handle of the device. 
Claims 13 – 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Levin in view of Sennett and Oren as applied to claim 9 above, and further in view of Salahieh et al (US 20120277730 A1), herein referenced to as “Salahieh”.
In regards to claim 13 and 14, the combination of Levin, Sennett, and Oren teach: the suture hook of claim 12, see 103 rejection above. Levin, Sennett, and Oren do not explicitly teach: wherein the first depth is larger than the second depth. 
However, Salahieh teaches: a flexible cannulated inner tube 36 (see Figs. 2a – 2b, [0069], ll 1 – 8) slidably attached to the flexible cannulated outer tube 34 (see Figs. 2a – 2b, [0069], ll 1 – 8); a first set 292 (see Figs. 15 – 16c, [0107], ll 1 – 14) of the plurality of cuts arranged in a first pattern; a second set 306 (see Figs. 15 – 16c, [0107], ll 20 – 28) of the plurality of cuts arranged in a second pattern, the second pattern different from the first pattern. Salahieh further teaches: wherein the first depth is larger than the second depth as shown by (Salahieh, Figs. 15 – 16c), and referenced in (Salahieh, [0107]), that the first cut of the first pattern 292 extends almost around all the way around the tubular member while 306, the second cut of the second pattern does not. Salahieh further teaches: wherein the first depth extends past the central longitudinal axis and the second depth is short of the central longitudinal axis, as shown by Salahieh, Figs. 15 – 16c, and referenced in Salahieh, [0107], the first cut 292 extends throughout most of the tubular structure, particularly shown in Salahieh, Fig. 16b, would extend past the central longitudinal axis while 306 the second cut falls short of the central longitudinal axis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Levin, Sennett, and Oren to incorporate the teachings of Salahieh and have a cuts in the flexible cannulated outer tube with the first depth larger than the second depth. Motivation for such can be found in Salahieh as one of the sets antagonistic to the other set can serve as stress relief for the overall tube, (see [0107]). 
In regards to claim 15 and 16, the combination of Levin, Sennett, and Oren teach: the suture hook of claim 9, see 103 rejection above. The combination of Levin, Sennett, and Oren does not explicitly teach: further comprising a ratcheting lever operably attached to the handle and the flexible cannulated inner tube, such that actuating the ratcheting lever proximally applies traction to the flexible cannulated inner tube, wherein pressure of the inner tube on the outer tube causes the outer tube to move from the first configuration to the second configuration. 
However Salahieh teaches: further comprising a ratcheting lever 604 (Salahieh, Fig. 28, [0121], ll 8 – 15) operably attached to the handle and the flexible cannulated inner tube, such that actuating the ratcheting lever proximally applies traction to the flexible cannulated inner tube wherein traction of the inner tube on the outer tube causes the outer tube to move from the first configuration to the second configuration (Salahieh, Fig. 28 [0121], ll 8 – 15).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levin, Sennett, and Oren to incorporate the teachings of Salahieh and have a suture hook with a ratcheting lever that applies traction to the flexible cannulated inner tube wherein the traction of the inner tube on the outer tube causes the outer tube to move from the first configuration to the second configuration. Motivation for such can be found in Salahieh as using this mechanism the surgeon by holding the ratcheting member can keep the tube locked in a particular position, (see [0121] and [0122]). 
In regards to claim 19, the combination of Levin, Sennett, and Oren teach: the suture hook of claim 9, see 103 rejection above. The combination of Levin, Sennett, and Oren do not explicitly teach: further comprising a protective membrane surrounding the cut portion of the flexible cannulated outer tube. 
However, Salahieh teaches a protective membrane 933 (Salahieh, Figs. 35 – 40, [0146], ll 1 – 26, Table 3, Rows 7 – 10, column 4) surrounding the cut portion of the flexible cannulated outer tube. As shown the outer tube has numerous layers, and in the distal portion where there is a cut pattern, there is an outer layer above that layer as well.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Levin, Sennett, and Oren to incorporate the teachings of Salahieh and have a suture hook with a protective membrane surrounding the cut portion (see [0146]).
Conclusion
Applicant's amendment necessitated the rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE NON-FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174.  The examiner can normally be reached on Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771